Citation Nr: 1811996	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for high cholesterol.

3. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to September 2002.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran was initially scheduled to testify at a travel Board hearing before a Veterans Law Judge in May 2016.  He indicated that due to unforeseen work commitments, he would be unavailable to attend the scheduled hearing and requested that his hearing be rescheduled.  A videoconference Board hearing was rescheduled for October 2017, however, the Veteran did not report to the hearing, nor did he provide good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2017).

The Board previously remanded these claims in August 2016 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).











FINDINGS OF FACT

1. The Veteran does not have right and/or left hearing loss for VA purposes.

2. High cholesterol is a laboratory finding and not a disability for which VA compensation benefits are payable.
 

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2. The criteria for service connection for high cholesterol have not been met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in June 2009.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.

The Veteran and his representative assert that a VA examination is warranted as to the claim for bilateral hearing loss.  The Board, however, finds that a medical examination is not necessary to decide the merits of the claim and the low threshold under McLendon has not been met, as the evidence of record does not show symptoms of or treatment for a disability during service or after separation from service.  38 U.S.C. § 103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as to the Veteran's claim for high cholesterol, the evidence of record does not establish the presence of a diagnosed disability due to high cholesterol, therefore, the Board finds that a VA examination is not necessary as to this issue.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  

In an August 2016 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the AOJ rescheduled the Veteran for a videoconference Board hearing.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

B.  Factual Background and Legal Analysis

1.  Bilateral Hearing Loss

The Veteran contends that he has hearing loss due to acoustic trauma during active service.  

Review of the Veteran's DD Form 214 confirms that his primary Military Occupational Specialty (MOS) was a Cannon Crewmember for approximately 20 years.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of hearing loss.  Audiograms performed during service, to include the Veteran's August 1991 enlistment examination and July 2002 separation examination, show hearing acuity within normal ranges.  The Court has held that ?the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, enlistment and separation examinations of the Veteran's ears were normal.

Post-service private treatment records show the Veteran's hearing was within normal limits.  

After consideration of the entire record and the relevant law, the Board finds that service connection for bilateral hearing loss is not warranted.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Veteran asserts that he has hearing loss as a result of noise exposure due to his duties as a Canon Crewmember during service, his STRs and post-service treatment records do not reflect complaints of symptoms pertaining to hearing loss, nor do they show a diagnosis of or treatment for hearing loss.  On the contrary, the Veteran's post-service treatment records reflect that his hearing tests revealed normal hearing, as well as no abnormalities upon inspection of his ears.  Here, there is simply no indication in the record that the Veteran has a current diagnosis of bilateral hearing loss, or that he has had any such diagnosis at any time during the appeal period.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  See Brammer, 3 Vet. App. 223, 225 (1992).

In sum, as the evidence of record does not establish the presence of a hearing loss disability for VA purposes, the claim of service connection for bilateral hearing loss is denied.


2.  High Cholesterol

The Veteran contends that his high cholesterol is due to his military service.  Specifically, he asserts that poor eating habits and field exercises during service led to his development of high cholesterol.

The Veteran's STRs show that his cholesterol was within normal range.

Post-service private treatment records show the Veteran has a current diagnosis of high cholesterol, for which he is prescribed Lipitor.

After consideration of the entire record and the relevant law, the Board finds that service connection for high cholesterol is not warranted.

While the Veteran may have high cholesterol, this disorder is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).  Although high cholesterol may be evidence of an underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the evidence of record does not suggest that the Veteran's high cholesterol, on its own, causes him any impairment of earning capacity.  Additionally, the Veteran has not alleged, and the record does not suggest, that he has a diagnosed disability due to high cholesterol.  In the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  See Brammer, 3 Vet. App. 223, 225 (1992).  As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

On his VA Form 9, the Veteran indicated that he recently underwent a sleep study by a private provider and currently uses a continuous positive airway pressure (CPAP) machine.  These private treatment records are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claim as they may include further information pertaining to the Veteran's history of symptoms, as well as possibly show the diagnosis of a current disability.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(1).

Additionally, private treatment records from Dr. I. R. show reported symptoms of snoring and Dr. I. R.'s advisement that the Veteran undergo a sleep study, as he may have sleep apnea.  To date, the Veteran has not been afforded a VA examination, despite medical evidence pertaining to symptoms related to sleep apnea, as well as lay statements of record indicating that the Veteran's symptoms of snoring and cessation of breathing began during service.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79   (2006).




Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all private treatment records not already associated with the file, as referenced in the Veteran's VA Form 9. Copies of any outstanding private treatment records should be added to the Veteran's electronic claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sleep apnea.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep apnea is etiologically related to service.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


